SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

699
CA 14-01006
PRESENT: SCUDDER, P.J., SCONIERS, VALENTINO, AND WHALEN, JJ.


ELISABETH R. VURAL, PLAINTIFF-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

MATTHEW OZHAN VURAL, DEFENDANT-APPELLANT.


FINOCCHIO & ENGLISH, SYRACUSE, D.J. & J.A. CIRANDO, ESQS. (JOHN A.
CIRANDO OF COUNSEL), FOR DEFENDANT-APPELLANT.

ALDERMAN AND ALDERMAN, SYRACUSE (EDWARD B. ALDERMAN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(Kevin G. Young, J.), entered August 27, 2013 in a divorce action.
The judgment, among other things, distributed the marital assets and
awarded plaintiff child support.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant husband appeals from a judgment of divorce
that, inter alia, directed him to pay child support and distributed
marital assets and debts. We reject defendant’s contention that
Supreme Court erred in its valuation of the marital residence. The
court’s valuation was “ ‘within the range of expert testimony and
adequately supported by the record’ ” (Johnson v Johnson, 277 AD2d
923, 925, lv dismissed 96 NY2d 792). The court also properly credited
plaintiff with her contribution of separate property for the down
payment on the marital residence (see Pelcher v Czebatol, 98 AD3d
1258, 1259). With respect to the distribution of the remaining
marital assets and debts, we conclude that the court did not abuse its
“ ‘substantial discretion in determining what distribution of property
[—including debt—] will be equitable under all the circumstances’ ”
(Oliver v Oliver, 70 AD3d 1428, 1429).

     Contrary to defendant’s contentions, the court did not abuse its
discretion in awarding child support to plaintiff or in calculating
the amount of that award. The court acknowledged that, given the
roughly equal incomes of the parties and their shared custody
arrangement, no award of child support would typically be appropriate
(see generally Leonard v Leonard, 109 AD3d 126, 128). After
considering the parties’ respective financial resources, however,
including defendant’s inheritance, the court properly awarded child
support to plaintiff (see Matter of Cody v Evans-Cody, 291 AD2d 27,
                                 -2-                          699
                                                        CA 14-01006

30-31; see also Domestic Relations Law § 240 [1-b] [e] [4]). Finally,
after applying the statutory guidelines to calculate the basic child
support obligation, the court considered the relevant statutory
factors and properly determined that application of the basic
obligation would be unjust or inappropriate (see Matter of Dutchess
County Dept. of Social Servs. v Day, 96 NY2d 149, 155-156).




Entered:   July 2, 2015                        Frances E. Cafarell
                                               Clerk of the Court